DETAILED ACTION
This Office Action details reasons for allowance. Claim(s) 6-11 have been canceled.  Claim(s) 12 has been amended.  Claim(s) 12-15, 23 and 24 are in condition for allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-5 directed to an invention non-elected without traverse.  Accordingly, claims 1-5 have been cancelled.

Withdrawn Rejections & Reasons for Allowance
Applicant’s amendment, filed 30 November 2021, with respect to the rejection of claims 6, 9 and 10 under 35 U.S.C. § 112(b) as being indefinite, has been fully considered and is persuasive because the claims have been canceled. The rejection is hereby withdrawn.

Applicant’s amendment, filed 30 November 2021, with respect to the rejection of claims 6, 9-12 and 14 under 35 U.S.C. § 103 as being unpatentable over Bruno et al. in view of Wang; the rejection of claims 7, 8 and 13 under 35 U.S.C. § 103 as being unpatentable over Bruno et al., Wang et al. and Hirayama et al.; and the rejection of claim 15 under 35 U.S.C. § 103 as being unpatentable over Bruno et al., Wang et al., and the ‘612 Publication, has been fully considered and is persuasive.
Claims 6-11 have been canceled. 

The primary reference Bruno et al. expressly teach using a nitrate reagent, and extracting with phenol chloroform. 
The secondary reference Wang et al. expressly avoids the use of phenol chloroform (p.2 of translation), and discloses preparing hydroxocobalamin from mecocobalamin using illumination, resin and aqueous acetone as an extraction solvent. 
There is no teaching, suggestion or motivation in the prior art of record to use a nitrate reagent without using phenol chloroform for the conversion of cyanocobalamin to hydroxocobalamin; and subsequently purify it as claimed. 
 The claims as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification. The rejections are hereby withdrawn.

Conclusion
Accordingly, claims 12-15, 23 and 24 (renumbered 1-6) currently amended are sufficient to place the application in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623